DETAILED ACTION
1.	This Office Action is in response to the Applicant’s Amendment filed 03/04/21.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 30 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 12/04/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 24 under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0277656 A1) in view of Hamada et al. (US 2014/0034929 A1) as evidenced by Takemura et al. (US 2012/021786 A1) as set forth in the Final Rejection filed 12/04/20 is overcome by the cancellation of the claim.

5.	The rejection of Claims 23 and 25-33 under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0277656 A1) in view of Hamada et al. (US 2014/0034929 A1) as evidenced by Takemura et al. (US 2012/021786 A1) as set forth in the Final Rejection filed 12/04/20 is overcome by the Applicant’s amendments.

Allowable Subject Matter
Claims 1, 3-12, 14-23, and 25-43 are allowed.
	The closest prior art is provided by Seo et al. (US 2013/0277656 A1), which discloses an organic electroluminescent (EL) device (light-emitting element) comprising a pair of electrodes, interposed therein a hole-transporting layer and a light-emitting layer; the light-emitting layer comprises an electron-transporting first organic compound, a hole-transporting second organic compound, and a guest compound that converts triplet excitation energy to light emission (Abstract).  The device further comprises color filters for the production of full-color display devices such as TVs ([0217], [0223]).  The first and second organic compounds forms an exciplex (Abstract); the emission spectrum of the exciplex overlaps with the absorption spectrum of the guest compound (at the longest wavelength side) ([0159]).  The HOMO/LUMO energy levels of the first and second organic compounds are disclosed:

    PNG
    media_image1.png
    385
    622
    media_image1.png
    Greyscale

(Fig. 2B) (such that the LUMO level of the first organic compound is lower than the LUMO level of the second organic compound, and the HOMO level of the first organic compound is lower than the HOMO level of the second organic compound).  First organic compounds include compounds such as 2mDBTPDBq-II and 2mDBTBPDBq-II ([0151]).  An embodiment with improved performance is disclosed wherein phosphorescent guest material [Ir(tppr)2(dpm)] (HOMO = -5.57 eV, LUMO = -3.05 eV, 

    PNG
    media_image2.png
    209
    288
    media_image2.png
    Greyscale

(comprising π-electron deficient heteroaromatic ring skeleton) (HOMO = -5.88 eV and LUMO = -2.78 eV) and PCzPCN1 (second organic compound): 

    PNG
    media_image3.png
    251
    326
    media_image3.png
    Greyscale

(comprising aromatic amine skeleton) ([0363], [0380]).  The guest material emits light due to energy transfer from the exciplex ([0090], [0093]).  Seo et al. discloses other compounds of having “high hole-transport property,” including PCzPCA2 “and the like” ([0146]).  However, it is the position of the Office that neither Seo et al. singly nor in combination with any further prior art provides sufficient motivation to produce the light-emitting element as recited by the Applicant, particularly in regards to the energy difference limitation with respect to the absorption edge of the absorption spectrum of the guest material as recited by the Applicant.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786